UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6013



RODNEY T. CLARK,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-334-2)


Submitted:    March 6, 2003                     Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney T. Clark, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney T. Clark seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation and denying relief

on his 28 U.S.C. § 2254 (2000) petition.             To be entitled to a

certificate   of   appealability,    Clark   must    make    "a   substantial

showing of the denial of a constitutional right."                  28 U.S.C.

§ 2253(c)(2) (2000). When a district court dismisses on procedural

grounds, the petitioner "must demonstrate both (1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”              Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473 (2000)), cert. denied, 534 U.S. 941 (2001).             Upon independent

examination of Clark’s petition, we cannot conclude that reasonable

jurists   would    find   it   debatable   whether   the     district   court

correctly concluded the petition was untimely.              See Miller-El v.

Cockrell,     U.S.        , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003)

(No. 01-7662). Accordingly, we deny a certificate of appealability

and dismiss the appeal.         See 28 U.S.C. § 2253(c) (2000).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    DISMISSED


                                     2